Citation Nr: 0834287	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that the veteran was afforded a VA 
examination in November 2005.  However, the veteran has 
asserted that his symptoms have increased in severity since 
that time.  

Therefore, the Board finds that a new examination is required 
to determine the present level of disability attributable to 
the service-connected PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and should 
also advise the veteran to send VA all evidence in his 
possession not already of record that is relevant to his 
claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

In that regard, the veteran asserted in a June 2008 statement 
that the VA Medical Center (VAMC) in Bay Pines, Florida has 
ongoing treatment records, and the veteran's primary care 
provider in Port Charlotte, Florida, has treatment records 
from May 2008 through June 2008.  The RO should attempt to 
obtain those records, and any others the veteran may 
identify, and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  Whether or not the veteran responds 
to the letter above, the RO should obtain 
the veteran's ongoing VA treatment 
records from the VAMC in Bay Pines, FL, 
and the veteran's primary care provider's 
treatment records from May 2008 through 
June 2008, and associate those, and any 
other identified treatment records, with 
the claims file.  

3.  The RO then should schedule the 
veteran for VA psychiatric examination in 
order ascertain the current severity of 
the service-connected PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report that the entire file was 
reviewed.  The examination report should 
include discussion of the veteran's 
documented psychiatric history as shown 
in the medical record, as well as the 
veteran's subjective assertions regarding 
his history and symptomatology.  The 
examiner should provide a clinical 
assessment of the severity of the 
veteran's PTSD, including GAF, since the 
last VA psychiatric examination of record 
in November 2005.  All appropriate 
medical diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  
 
4.  To avoid future remand, the RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet App 268 (1998).

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and should 
afford him a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  However, the veteran need 
take no further action unless otherwise notified.  See Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


